DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 4 states “and the basin having wall having an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the basin" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-17 are rejected due to their dependency from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8, 10-11, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0004994 (Le).
	Regarding claim 1, Le discloses a pedicure chair assembly with an auto-fill system comprising:
	a seat (80) having a seating surface;
	a basin (24) located, elevation-wise, below the seat (Fig. 2B), said basin having a wall having an exterior surface (310), an interior surface defining a basin interior, a basin sidewall and a basin bottom wall (Figs. 3/9A);

    PNG
    media_image1.png
    538
    680
    media_image1.png
    Greyscale

	an electronically controllable valve (Para. 0027 - not shown, part of inlets 109/110) configured to control flow of water into the basin;
	a first level sensor (314) mounted wholly externally of the basin interior (Para. 0029; 314) and configured to detect a first water level of the basin (Para. 0029-0030, 0039, 0047, 0049);
	a controller (100/105) programmed to receive a first level indication signal from the first level sensor corresponding to the detected first water level and send a command signal to the electronically controllable valve to open the valve for fluid flow through the valve or to close the valve to block fluid flow through the vale as a function of the first level indication signal (Para. 0029-0030, 0039, 0047, 0049).

	Regarding claim 2, Le discloses that the first level sensor is a capacitive proximity sensor (Para. 0049).

	Regarding claim 5, Le discloses that the controller is further configured to activate a basin electronic component after shutting off the flow of water into the basin (Para. 0054 - turns on or off a jet pump based upon signal from water sensor, as such it is configured to fill to a predetermined level, detect that level and shut off the valve then start the pump).

	Regarding claim 6, Le discloses that the basin electronic component comprises a water jet (Para. 0054).

	Regarding claim 8, Le discloses that the controller is configured to compare the first signal from the first level sensor to a prestored value to determine whether the detected first level water level has reached at least a first predetermined water level (Para. 0039 - water level sensor signal/value is compared to a predetermined value).

	Regarding claim 10, Le discloses a method of using a pedicure chair comprising:
	electrically wiring an electronically controllable valve (Para. 0027 - controller connects to a valve by electrical connections 139/140) to a controller (100/105) to control flow of water into a basin (24), the basin located, elevation-wise, below (Fig. 2B) a seat (80) and the basin having a wall having an exterior surface (310), an interior surface defining a basin interior, a basin sidewall and a basin bottom wall (Figs. 3, 9A);

    PNG
    media_image1.png
    538
    680
    media_image1.png
    Greyscale

	attaching a first level (160/314) sensor wholly externally of the basin interior (Para. 0029; 314) to detect a first predetermined water level inside the basin interior; and
	electronically connecting the first level sensor to the controller (Fig. 4), the controller being configured to receive a first signal from the first level sensor corresponding to the first predetermined water level and send a command signal to the electrically controllable valve to actuate the valve (Para. 0039 - water level sensor detects a first predetermined water level and closes/actuates the valves).

	Regarding claim 11, Le discloses that the controller transmits a command signal to close the valve to shut off the flow of water into the basin in response to receipt of the first signal from the first sensor (Para. 0039). 

	Regarding claim 14, Le discloses that the controller is configured to activate a basin electronic component after shutting off the flow of water into the basin (Para. 0054 - turns on or off a jet pump based upon signal from water sensor, as such it is configured to fill to a predetermined level, detect that level and shut off the valve then start the pump).

	Regarding claim 15, Le discloses that the electronic component comprises a water jet (Para. 0054).

	Regarding claim 17, Le discloses that the controller compares the first signal from the first sensor to a predetermined value to determine if the first predetermined water level has been reached (Para. 0039 - water level sensor signal/value is compared to a predetermined value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of US 2017/0350107 (Braddock).
Regarding claims 3-4, Le discloses placing a level sensor external to the basin as previously discussed but does not disclose the inclusion of a plurality of level sensors attached to the basin at different heights.
	Braddock teaches water level control system for a basin comprising a first sensor (20), a second sensor (22) and a third sensor (24). The first sensor is located at a first height (P1), the second sensor at a second height (P2) greater than the first and the third sensor at a third height (P3) closer to the top of the basin than the first and second sensors. The first and second levels correspond to first and second predetermined fill levels while the third level is a predetermined overflow/failsafe level (Par. 0036). The first sensor generates a first signal, the second sensor generates a second signal and the third sensor generates a third signal with the signals being monitored by a control unit (Para. 0039-0044). Braddock further teaches that a supply valve is controlled based on signals from the plurality of sensors. When a first fill level is selected the controller will actuate the valve to open, fill the basin and upon detecting the first signal which indicates the first predetermined water level is reached will close the valve. Likewise, selection of the second level will result in filling of the basin until the second signal is generated indicating the second predetermined fill level has been reached at which point the supply valve is closed (Para. 0048). Braddock further teaches monitoring the third (highest) sensor and upon detecting the third signal indicating water has reached the third predetermined level a failsafe signal is transmitted to actuate the water supply control valve (Para. 0054). 
	It would have been obvious to one of ordinary skill in the art to provide a secondary sensor at a second level closer to the top of the basin, as taught by Braddock, to facilitate automatic filling of the basin to different levels and/or to provide a failsafe system configured to prevent overflowing of the basin. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of US 8,296,874 (Galati).
	Regarding claim 7, Le discloses an electronically controlled valve (Para. 0027 - not shown, part of inlets 109/110) as previously discussed but does not explicitly disclose what type of valve it is such as a solenoid valve.
	Galati teaches a pedicure chair assembly comprising a chair (14) and a basin (12), the basin supplied with water through a valve (82) which is a solenoid valve (C4 L58-64).
	It would have been obvious to one of ordinary skill in the art to utilize a solenoid valve to control water flow to the basin, as taught by Galati, so as to provide a reliable valve with additional capabilities such as being ‘normally off’/having an auto-shutoff in the event of power loss or other problems.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of US 2007/0186342 (Condon).
	Regarding claim 9, Le discloses that the basin can be made of a variety of materials (Para. 0020) but does not explicitly disclose utilizing resin.
	Condon teaches a pedicure basin (Fig. 1) which can be made of a variety of materials including resins (Para. 0017).
	It would have been obvious to one of ordinary skill in the art to utilize a resin to form the basin, as taught by Condon, due to the low manufacturing cost and waterproof properties of the material.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Braddock.
Regarding claims 12-13, Le discloses a method of placing a level sensor external to the basin as previously discussed but does not disclose the inclusion of a plurality of level sensors attached to the basin at different heights.
	Braddock teaches a method of controlling the level of liquid within a basin comprising a first sensor (20), a second sensor (22) and a third sensor (24). The method comprises locating the first sensor is at a first height (P1), the second sensor at a second height (P2) greater than the first and the third sensor at a third height (P3) closer to the top of the basin than the first and second sensors. The first and second levels correspond to first and second predetermined fill levels while the third level is a predetermined overflow/failsafe level (Par. 0036). The first sensor generates a first signal, the second sensor generates a second signal and the third sensor generates a third signal with the signals being monitored by a control unit (Para. 0039-0044). Braddock further teaches a method of controlling a supply valve based on signals from the plurality of sensors. When a first fill level is selected the controller will actuate the valve to open, fill the basin and upon detecting the first signal which indicates the first predetermined water level is reached will close the valve. Likewise, selection of the second level will result in filling of the basin until the second signal is generated indicating the second predetermined fill level has been reached at which point the supply valve is closed (Para. 0048). Braddock further teaches that the method consists of monitoring the third (highest) sensor and upon detecting the third signal indicating water has reached the third predetermined level a failsafe signal is transmitted to actuate the water supply control valve as a failsafe even if the controller fails to receive the first or second signal from related to the selected first or second predetermined fill levels (Para. 0054). 
	It would have been obvious to one of ordinary skill in the art to provide a secondary sensor at a second level closer to the top of the basin configured to send a failsafe signal to actuate the valve, as taught by Braddock, so that in the event of a failure of the first sensor the supply valve can still be shut/actuated to prevent an overflow situation which could waste water or cause damage to the surrounding area/equipment. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Galati.
	Regarding claim 16, Le discloses providing an electronically controlled valve (Para. 0027 - not shown, part of inlets 109/110) as previously discussed but does not explicitly disclose what type of valve it is such as a solenoid valve.
	Galati teaches a pedicure chair assembly comprising a chair (14) and a basin (12), the basin supplied with water through a valve (82) which is a solenoid valve (C4 L58-64).
	It would have been obvious to one of ordinary skill in the art to utilize a solenoid valve to control water flow to the basin, as taught by Galati, so as to provide a reliable valve with additional capabilities such as being ‘normally off’/having an auto-shutoff in the event of power loss or other problems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR20060106533 (Yoon) teaches a bathtub comprising a first and second level sensor at different heights configured to actuate a valve upon detection of water at their respective heights.
KR200353348 (Yun) teaches a basin apparatus for a user’s feet comprising a plurality of level sensors arranged at different heights, the sensors configured to automatically actuate a supply or drain valve upon detection of water at their respective heights.
US 4,716,605 (Shepherd) is a hydrotherapy bath comprising a basin with first and second capacitive level sensors arranged on the outer surface of the basin for controlling the water supply valves. 
US 6,732,387 (Waldron) is pedicure chair assembly comprising a chair and a basin as well as a first and second water level sensor arranged at different heights external to the basin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754